Holmes, J.
When a material fact is not proved by direct testimony, but is left' to be inferred from the facts directly sworn to, the inference need not be a necessary one. There is a case for the jury, unless the inference either is forbidden by some special rule of law, or is declared unwarranted because too remote, according to the ordinary course of events. If there is a case for the jury, they are at liberty to use their general knowledge in determining what inferences are established beyond a reasonable doubt; and the facts inferred by them are as properly proved as if directly testified to.
We cannot say that men of the world were not at liberty to infer, from the testimony in this case, that the defendant was in the tippling-shops and dance-halls mentioned for other than lawful purposes, and that she frequented houses of ill-fame. Neither can we say that the jury might not properly infer, from the fact that the defendant was engaged as and where she was, and from her own evidence, that she did not possess independent means of support, that she was physically able to work, and could have found opportunities, but neglected to do so.

Exceptions overruled.

*



 A similar decision was made in Suffolk on the same day, in the case of
Commonwealth vs. Delia Hart.
Holmes, J. The evidence in this case was stronger for the government than in Commonwealth v. Doherty, supra.
The government was not bound to prove that the defendant had had opportunities to work offered her which she had refused. It was enough, in connection with the other matters proved, if she sought no such opportunities, and neglected all lawful business. Exceptions overruled.
W. W. Doherty, for the defendant.
E. J. Sherman, Attorney General, for the Commonwealth.